Citation Nr: 9930976	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  96-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for obesity secondary 
to service-connected psychiatric disability.

2.  Entitlement to an evaluation greater than 10 percent for 
dysthymia with post-traumatic stress disorder (PTSD) from 
August 20, 1992, to January 8, 1997.

3.  Entitlement to an evaluation greater than 30 percent for 
dysthymia with PTSD from January 8, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran's military service included periods of active 
duty from June 1970 to August 1977 and from February 1983 to 
April 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1995 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which established a 10 percent 
evaluation for dysthymia, effective from August 20, 1992.  In 
addition, this matter comes before the Board following a 
November 1997 decision by the RO that, among other things, 
denied service connection for obesity.  

The November 1997 decision granted a higher evaluation (30 
percent) for the veteran's dysthymia, effective from January 
8, 1997.  In February 1998, the Board remanded the claim for 
a higher evaluation for dysthymia for further evidentiary 
development.  Thereafter, as noted in a November 1998 
supplemental statement of the case, the RO re-characterized 
the veteran's service-connected psychiatric disorder to 
include PTSD.  Consequently, what was previously developed as 
a claim of service connection for PTSD has been rendered moot 
by the November 1998 grant.

The Board notes that its February 1998 remand referred to the 
evaluation claim on appeal as involving the question of 
entitlement to an increased rating.  However, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) recently held, in the case of Fenderson v. 
West, 12 Vet. App. 119 (1999), that an appeal from an 
original rating does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Consequently, the Board has re-characterized the 
issue as an evaluation of an original award.  Moreover, 
because the RO assigned different effective dates for the 
disability evaluations assigned the veteran's service-

connected dysthymia with PTSD, consideration must be given to 
whether the veteran deserves a higher ("staged") rating at 
any point during the pendency of the claim.  Id.  (This is 
what the veteran essentially argued for in a February 1998 
statement when he contended that an effective date of 
September 1992 was warranted for the 30 percent rating; this 
question will be addressed following the development sought 
in the remand below.)


FINDING OF FACT

Competent medical evidence has been submitted showing that 
obesity may be proximately due to or the result of his 
service-connected dysthymia with PTSD.


CONCLUSION OF LAW

The claim of service connection for obesity secondary to 
service-connected psychiatric disability is well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the veteran is 
entitled to service connection for obesity brought about by 
his service-connected psychiatric problems.  It is also 
requested that the veteran be afforded the benefit of the 
doubt.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 

Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 71, 81 (1990).

In addition, controlling laws and regulations provide that 
secondary service connection may be granted where disability 
is proximately due to or the result of already service-
connected disability.  38 C.F.R. § 3.310 (1998).  
Compensation is also payable when service-connected 
disability has aggravated a non-service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
Additionally, in order for a claim of service connection on a 
secondary basis to be well grounded, competent medical 
evidence showing a causal relationship or aggravation must be 
presented.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 
(1994); Allen, supra.

The Board notes that a VA examiner opined in April 1998 that 
the veteran meets the ". . . criteria for atypical 
depression in that his depression is evidenced by significant 
weight gain and increase in appetite and hypersomnia."  It 
was also reported that the veteran's ". . . depression does 
relate to his increased appetite and thus his weight gain."  
The diagnoses included major depression, PTSD, obesity, 
hypertension, fallen arches and tinnitus.

Accordingly, because the record on appeal seems to indicate 
that the veteran has obesity proximately due to or the result 
of his already service-connected dysthymia with PTSD, the 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  See Caldwell v. Derwinski, 
1 Vet. App. 466 (1991); Hampton v. Gober, 10 Vet. App. 481 
(1997).  The Board recognizes that the RO has determined that 
obesity is not a disability for which compensation may be 
paid.  See July 1998 

Statement of the Case (SOC).  However, the Board notes that 
the veteran has claimed several disabling problems due to 
obesity, including foot pain and hypertension.  (He submitted 
a notice of disagreement in September 1998 with the RO's July 
1998 denial of secondary service connection.)  Additionally, 
it should be noted that obesity is a ratable condition under 
certain provisions governing the evaluation of endocrine 
problems such as hypothyroidism or Cushing's syndrome.  
38 C.F.R. § 4.119 (1999).  Although obesity is not 
specifically listed, eating disorders are also ratable under 
criteria set forth in 38 C.F.R. § 4.130 (1999).  
Additionally, the Court appears to have tacitly recognized 
obesity as a disability in the case of Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992).  Consequently, given the April 
1998 opinion regarding obesity, the Board finds that this 
claim of secondary service connection is well grounded.  


ORDER

The claim of service connection for obesity secondary to 
service-connected psychiatric disability is well grounded; to 
this extent, the appeal is granted.


REMAND

As suggested in the Board's decision above, there is some 
indication in the record that obesity is proximately due to 
or the result of the veteran's already service-connected 
dysthymia with PTSD.  Such a relationship suggests a grant of 
compensation under 38 U.S.C.A. §§ 1110, 1131.  Id.  However, 
as noted above, the disabling manifestations claimed by the 
veteran have not been clearly set forth by available medical 
evidence.  For instance, the veteran asserts that obesity 
causes him to have painful feet and hypertension.  In this 
regard, the Board notes certain treatment notes of record 
refer to fallen arches due to obesity, but the record is not 
clear as to other disabling manifestations, if any.  


The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  The Court has also held that, where there is 
reasonable possibility that current conditions are related to 
or are the residuals of a condition experienced in service, 
VA should seek a medical opinion as to whether the veteran's 
current problems are in any way related to or are residuals 
of those experienced in service.  Horowitz v. Brown, 
5 Vet. App. 217 (1993).  See, e.g., Molloy v. Brown, 
9 Vet. App. 513 (1996); Alemany v. Brown, 9 Vet. App. 518 
(1996); Lathan v. Brown, 7 Vet. App. 359 (1995); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (physicians' statements 
that claimed disability "may be," "could be," or is 
"possibly" related to service or a service-connected 
disability sufficient to make claim of service connection 
well grounded); but see Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Warren v. Brown, 6 Vet. App. 4 (1993) (physicians' 
statements that there "could have been," or that there 
"may or may not be," a causal relationship insufficient to 
make claim for service connection well grounded).  

Therefore, the Board finds that further evidence, or 
clarification of the evidence, in the form of a VA 
examination that takes into account the veteran's history as 
documented in the claims file is essential before an 
appellate decision may be made on this claim of service 
connection.  

Turning next to the veteran's claim for a higher evaluation 
for his service-connected dysthymia with PTSD, the Board 
notes that the April 1998 VA examiner made repeated 
references to a contemporaneous PTSD VA examination.  
Specifically, it was reported that the veteran had signs and 
symptoms of severe PTSD and that "[t]hese are noted in a 
separate exam[ination]" and the veteran ". . . also meets 
criteria for PTSD which will be documented in a separate 
exam[ination]."  However, despite the RO's finding that the 
veteran's service-connected psychiatric disorder takes into 
account his adverse symptomatology from both dysthymia and 
PTSD, a copy of the aforementioned PTSD examination does not 
appear in the 

record on appeal.  Therefore, while the Board regrets the 
additional delay caused the veteran, due process requires a 
remand for the RO to obtain and associate with the record on 
appeal any such examination report, especially since it may 
include findings or conclusions that might warrant a higher 
rating.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke 
v. Derwinski, 1 Vet. App. 90 (1990); 38 C.F.R. § 19.9 (1998) 
(when further evidence is essential for a proper appellate 
decision, the Board shall remand the case).  Moreover, given 
that other records pertinent to the period from August 1992 
to January 1997 might be obtained on remand, consideration of 
the issue of entitlement to a higher rating during this 
period is deferred pending completion of the development 
sought below.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with pertinent evidence.  The RO 
should obtain and associate with the 
record on appeal a copy of the PTSD VA 
examination referred to by the April 1998 
mental disorder VA examiner.  (If no such 
examination took place, the RO should 
associate with the record a memorandum to 
that effect.)  All VA records showing the 
veteran's treatment for either obesity, 
hypertension, foot pain, or his service-
connected dysthymia with PTSD should also 
be obtained and associated with the 
record on appeal.  Next, given the 
veteran's claims of having lost 
significant time from work due to his 
service-connected disability, the RO 
should obtain and associate with the 
record on appeal all relevant employment 
records.  See a December 1998 statement 
to the effect that the veteran has missed 
over 960 hours of work, due to service-
connected disability.  38 C.F.R. § 3.159 
(1998).


2.  The RO should schedule the veteran 
for a VA psychiatric examination.  
Psychological testing should be 
conducted.  The examiner should review 
the entire claims folder, provide an 
opinion as to all symptoms attributable 
to dysthymia with PTSD, and, to the 
extent feasible, provide an opinion as to 
the combined effect of all manifestations 
of dysthymia with PTSD on the veteran's 
social and industrial adaptability.  
Clinical findings should be elicited so 
that both the old and new rating criteria 
may be applied.  See 38 C.F.R. § 4.132 
(1996); 38 C.F.R. § 4.130 (1999).  
Additionally, a GAF score should be 
provided, and the examiner should explain 
its meaning.  Moreover, the examiner must 
reconcile his opinion as to the severity 
of the veteran's service-connected 
psychiatric disability with all other 
opinions contained in the record on 
appeal.

3.  The RO should next arrange for a 
gastroenterological evaluation of the 
veteran.  The claims' folder should be 
made available to and reviewed by the 
examining physician prior to the 
examination.  The examiner should be 
asked to provide an opinion as to whether 
the veteran is obese, and if so, to 
identify all disabling manifestations or 
disabilities that are caused or made 
worse by obesity. 

4.  The RO should arrange for the 
examiner who conducted the veteran's 
mental disorder examination to consult 
with the examiner who conducted the 
gastroenterological examination.  They 
should be asked to provide a consensus 
opinion as to the medical probability 
that the veteran's current obesity is 
caused or made worse by his service-
connected dysthymia with PTSD.  Each 
opinion expressed should be explained in 
light of those opinions already of 
record, especially the evidence referred 
to in this remand.

5.  After completion of the development 
requested above, the RO should again 
review the veteran's claims.  
Consideration should include both the old 
and new criteria for rating psychiatric 
disability, with application of those 
more favorable to the claim.  The RO 
should consider the propriety of the 
staged rating previously effectuated.  
Fenderson, supra.  If any action taken 
remains adverse to the veteran, both he 
and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

